Title: Joshua Dodge to Thomas Jefferson, 9 October 1819
From: Dodge, Joshua
To: Jefferson, Thomas


					
						 Respected Sir—
						
							Marseilles
							9 October 1819
						
					
					I enclose a letter which I received a few days Since from Mr Sasserno our Consul at Nice; the wine which you gave him orders to purchase has not yet arrived here, but I am expecting it every day & I Shall Seize the first opportunity that offers from here for our Country to forward Same
					Madame Samatan has informed me that She has recd the funds to pay for Same—
					Be pleased to accept the offer of my Services in this place & if you or your friends should wish to have any of the Wines of France, I Should feel highly gratified in executing any Commission that you or they might think proper to honor me with—
					I remain, Sir, very respectfully
					
						Your Most Obedt Servt—
						
							Josha Dodge
						
					
				